AO 245B (Rev. 02/08/2019) Judgment 'in a Criminal Petty Case (Modified)                                                                  Page I ofl   IY
                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                      v.                                         (For Offenses Committed On or After November I, 1987)



                       Zeferino Lopez-Melgar                                     Case Number: 3:19-mj-22223

                                                                                 Kris J. Kraus
                                                                                 Defendant's Attorney


REGISTRATION NO. 85533298
THE DEFENDANT:
 tsl pleaded guilty to count( s) 1 of Complaint
                                           -----------------~-----------
 0 was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count( s)
                                                                          -----------------~~
 D Count(s)                                                                       dismissed on the motion of the United States.
                   ----~------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ®. TIME SERVED                                D _ _ _ _ _ _ _ _ _ days

  tsl Assessment: $10 WAIVED tsl Fine: WAIVED
  tsl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                                                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this d.istrict within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Monday, June 3, 2019
                                                                               Date oflmposition of Sentence
                                                    F~~         ED
                                                                               HirieLtJ.~OCK
                                                          i~~    .
                  --:;~-
Received
               DUSM
                   /      -                         JUN 0 3 2019
                                               ~.
                                                                               UNITED STATES MAGISTRATE JUDGE
                                           CL.l.fiK LS Dl2~ fHICT CO\JflT
                                        SOUTHCRN DiSTR•CT OF CAL!FORNIA

                                       -·
                                        BY                           DEPUTY

Clerk's Office Copy                                                                                                         3:19-mj-22223
